Citation Nr: 1018307	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to December 
1963 and from November 1965 to November 1984.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2009, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, through VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purpose of such 
remand was to permit the AMC to obtain a medical opinion from 
a VA physician as to the relationship between the Veteran's 
hypertension and his service-connected coronary artery 
disease.  Following the AMC's completion of the requested 
actions, the case has since been returned to the Board for 
further review.  


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the Veteran's hypertension is directly attributable 
to his military service or was manifest to a degree of 10 
percent or more within the one-year period immediately 
following his second period of active service.   


CONCLUSION OF LAW

Hypertension was incurred in service or is presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As 
the Board herein finds that the evidence supports a grant of 
service connection for hypertension, the need to discuss the 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a cardiovascular-renal disease, to include 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codified Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § § 
3.102.

In this case, the Veteran asserts entitlement to service 
connection for hypertension, principally alleging that his 
hypertension had its onset during his second period of 
service, or, alternatively, that his hypertension is 
secondary to his service-connected coronary artery disease.  
He alleges that his hypertension led to the development of 
his recently service-connected coronary artery disease and 
points to the evidence developed to date linking his 
hypertension to his periods of military service or his 
coronary artery disease.  

Service treatment records from the Veteran's initial period 
of service have not been requested or obtained; however, 
given that the record affords a basis for a grant of service 
connection for the Veteran's hypertension, further action 
pursuant to VA's duty to assist in order to obtain the 
records in question is deemed unnecessary.  Service treatment 
records from the extended, second period of service identify 
multiple, elevated diastolic blood pressure readings, as well 
as blood pressure readings that were within normal limits, 
i.e., the systolic reading was less than 140 millimeters of 
mercury and the diastolic reading was less than 90 
millimeters of mercury, even though no diagnosis of 
hypertension is reflected in any examination or treatment 
record compiled in service.  

Many of the abnormal diastolic readings obtained in service 
were clustered with an incident of head trauma, when the 
Veteran struck his head on the wall or floor of a swimming 
pool in June 1974 and suffered a cerebral concussion.  Other 
elevated readings were demonstrated at separate, unrelated 
times.  In-service hospitalization in January 1984 was 
required for evaluation of the Veteran's complaints of chest 
pain; a cardiac work-up at that time failed to disclose any 
cardiac origin for those complaints.  Following service, the 
Veteran was hospitalized in August 1987, less than three 
years following the most recent service discharge, for 
treatment of angina pectoris and atherosclerotic heart 
disease.  Further hospitalization was required in May 1991 
due to a myocardial infarction, unstable angina, and coronary 
artery disease, with additional hospitalization occurring in 
December 1991 for the continued evaluation and treatment of 
coronary artery disease.  

The record demonstrates the existence of hypertension since 
service, with diagnosis of hypertension in 1995, when it was 
reported that the Veteran's hypertension was of longstanding 
duration.  One VA medical professional has determined that 
the Veteran's hypertension began in 1993; at least one other 
medical professional places its date of onset at a point 
prior thereto.  Given the episodic nature of the Veteran's 
elevated blood pressure readings in service, and the 
occurrence of hospitalizations in service and shortly after 
service discharge to rule out cardiac disease or otherwise 
evaluate and treat heart disease, additional medical opinion 
evidence has been obtained by VA regarding the relationship 
between the Veteran's hypertension and his military service 
and/or his coronary artery disease, for which a grant of 
service connection was established by VA action in March 
2008.  

Medical opinions obtained by VA in February 2006 and February 
2008 link the Veteran's heart disease or symptoms thereof to 
his military service, although it is not evident that those 
medical professionals were including the Veteran's 
hypertension when referencing the service origin of his heart 
disease.  VA's February 2008 examiner opined that the 
elevated blood pressure readings in service were unrelated to 
the post-service diagnosis of hypertension, and such opinion 
is echoed by a VA examiner in his January 2003 report and 
March 2003 addendum opinion that the Veteran's hypertension, 
as diagnosed in 1993, did not begin while he remained on 
active duty.  Professional medical opinions in December 2008 
and January 2010 were to the effect that the Veteran's 
hypertension was not caused or aggravated by his (service-
connected) coronary artery disease, although such opinions 
highlight a significant difference in opinion by each 
respective examiner as to whether the Veteran's hypertension 
preceded or followed the onset of his (service-connected) 
coronary artery disease.  

Whether the Veteran's hypertension predated or post-dated the 
onset of his coronary artery disease is significant, 
particularly in light of the fact that coronary artery 
disease has been previously determined by VA to have 
originated in service or within an applicable presumptive 
period.  Notice is taken that significant coronary artery 
disease was demonstrated by objective testing within less 
than three years following the Veteran's discharge from 
service in late 1984, and that at least two medical 
professionals have offered opinions to the effect that the 
Veteran's coronary artery disease began in service.  

It is acknowledged that one or more VA medical professionals 
have found that the Veteran's hypertension did not originate 
in service; however, because there is competent and 
persuasive evidence both for and against the question of 
whether the Veteran's hypertension preexisted his coronary 
artery disease, the onset of the Veteran's hypertension is 
placed at a point in time so close to his second period of 
service that it cannot reasonably be dissociated with such 
service or the applicable one year presumptive period 
following service separation.  That being the case, the Board 
finds that the evidence both for and against service 
incurrence of the Veteran's hypertension is in relative 
equipoise.  Resolving reasonable doubt in the Veteran's 
favor, service connection for hypertension is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for hypertension is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


